CORCORAN, Justice,
dissenting:
I bend to the task of writing this dissent with heavy hand. We are presented with a situation that never should have occurred; hopefully, it will never occur again.
The unfortunate circumstances we face were provoked by the trial judge and invited by opposing counsel. If the trial judge had not suggested to opposing counsel that the judge have a private conference with respondent and his client, and if opposing counsel had demurred, respondent would not have been the subject of these lengthy disciplinary proceedings, and we would not be spending our precious time attempting to do the right thing in the wrong case.
The bottom line is this: The trial judge was wrong to suggest and then hold an ex parte hearing with respondent and his client; opposing counsel should have objected to the ex parte nature of the conference; respondent was right in requesting that a court reporter be present; respondent went too far in his statements to the trial judge; and respondent’s client went much too far in his comments to the trial judge.
I do not agree with the majority that respondent should have “stopped” his own client from speaking. The trial judge should have controlled this proceeding and did not.
If we were to strike a balance, I would conclude that there are offsetting penalties as to everyone involved, and that because of the unique circumstances of this case, it should be disposed of in a memorandum decision, rather than a published opinion. Thank goodness that respondent, when presented with the trial judge’s unorthodox request for an ex parte meeting, requested a court reporter. Else we would be arguing to this day what was said in that bizarre proceeding.
I agree with the dissenting member of the Hearing Committee who concluded that “the complaint seems to me a tempest in a teapot. And a badly tarnished teapot it is.” Respondent was quite agitated and clearly outspoken in his frustration. I agree with the dissenting committee member that, although respondent and his client evidenced anguish, the record does not show an improper attempt to influence judicial conduct. I also agree with him that the standard of proof of clear and convincing evidence has not been satisfied, and that the *206complaint should be dismissed as lacking sufficient proof of intent to commit any improper act.
Although I do not think the drafters of DR-7-110(B) would have had in mind the peculiar circumstances of this case, I believe that respondent’s conduct comes within the exceptions of subsections (1) and (3). The conference in chambers was part of the “official proceedings in the case.” That is why respondent thoughtfully requested a court reporter, who immediately thereafter read the proceedings to opposing counsel. The unusual conference was held “upon adequate notice to opposing counsel”, who had consented to it.
I belabor this too long. The complaint should be dismissed.